DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 10 objected to because of the following informalities:  lines 1-2 should be amended to -the valve short duration value at a position of [[a]] the valve moved by a motor-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12-14 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2:
The claim limitation “calculating a starting fuel amount based on the starting air volume” in lines 1-2 is new matter. The limitation is new matter since there is nothing in the original disclosure indicating that for the performing the valve position fixing control (step of claim 1 on which this claim depends) includes calculating a starting fuel amount based on the starting air volume. The original disclosure only indicates that for the performing valve position fixing control the starting fuel amount is calculated based on the valve duration fixing value.

Regarding claim 12:
The claim limitation “further comprising performing the immediately previous valve position value control” in line 2 and the following steps in lines 2-10 are new matter. Claim 1 (on which this claim depends) has been amended to include the steps for “performing the valve position fixing value control” steps but with the addition of the above mentioned limitation suggests the method includes performing the steps of the immediately previous valve position value control and the valve position fixing value control which is not shown in the original disclosure. Figure 1 demonstrates this in steps S40, S50 and S60. The method of the disclosure includes performing the engine startability securing control and then performing either the valve position fixing value control (S40), the valve position threshold control (S50) or the immediately previous valve position value control (S60) but the disclosure does not disclose multiples of these controls at the same time or in combination as required by the amendments of claims 1 and 12. For this reason, claim 12 is new matter.
Claims 13-14 are rejected due to their dependence on claim 12.

Regarding claim 23:
The claim limitation “calculating a starting fuel amount based on the starting air volume” in lines 1-2 is new matter. The limitation is new matter since there is nothing in the original disclosure indicating that for the performing the valve position fixing control (step of claim 1 on which this claim depends) includes calculating a starting fuel amount based on the starting air volume. The original disclosure only indicates that for the performing valve position fixing control the starting fuel amount is calculated based on the valve duration fixing value.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12-14, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2:
The claim limitation “calculating a starting fuel amount based on the starting air volume” in lines 1-2 is unclear. Claim 1 (on which this claim depends) in lines 17-18 indicate the starting air volume is calculated based on the valve duration fixing value which conflicts with claim 2 which indicates that it is calculated based on the starting air volume. For this reason, the claim is unclear. For the sake of examination, the office has assumed that the starting air volume should be calculated based on the valve duration fixing value.
The claim is also unclear because of the “a starting fuel amount” in line 2 of the claim. A starting fuel amount is already introduced in line 17 of claim 1 (on which this claim depends) which raises a question of if two “starting fuel amounts” are required by the claim or only one. For the sake of examination, the office has assumed that there is only one “starting fuel amount” value is required by the claims.

Regarding claim 12:
The claim is unclear because of the “an application condition” in line 4 of the claim. An application condition is already introduced in line 13 of claim 1 (on which this claim depends) which raises a question of if two “application condition” are required by the claim or only one. For the sake of examination, the office has assumed that there is only one “application condition” value is required by the claims.
Claims 13-14 are rejected due to their dependence on claim 12.

Regarding claim 22:
The claim is unclear because of the “valve duration value which is not out of a valve failure timing value or more” (emphasis is added by the examiner) in line 2 of the claim. Its not clear what the language “not out of” in the limitation requires of the claim and for this reason is unclear. For the sake of examination, the office has assumed this term indicates that the valve duration value is not based the valve failure timing value. Further, the “or more” language is unclear since its not clear what values are require to infringe the “or more” limitation. For the sake of examination, the office has interpreted the limitation to read as “valve duration value which is not based on a valve failure timing value”.

Regarding claim 23:
The claim limitation “calculating a starting fuel amount based on the starting air volume” in lines 1-2 is unclear. Claim 8 (on which this claim depends) in lines 20-21 indicate the starting fuel amount is calculated based on the valve duration threshold which conflicts with claim 23 which indicates that it is calculated based on the starting air volume. For this reason, the claim is unclear. For the sake of examination, the office has assumed that the starting air volume should be calculated based on the valve duration threshold.
The claim is also unclear because of the “a starting fuel amount” in lines 1-2 of the claim. A starting fuel amount is already introduced in line 20 of claim 8 (on which this claim depends) which raises a question of if two “starting fuel amounts” are required by the claim or only one. For the sake of examination, the office has assumed that there is only one “starting fuel amount” value is required by the claims.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 4, 6-11, 15-17 and 19-21 is/are allowed primarily because the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ setting the valve position fixing value to a valve duration fixing value when the valve position recognition is impossible and the valve movement is impossible; and calculating the starting air volume and a starting fuel amount based on the valve duration fixing value” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
the prior art of record does not teach “setting the valve position threshold as a valve duration threshold when the valve position recognition, the valve movement, and application of the valve position threshold are impossible; and calculating the starting air volume and a starting fuel amount [[as]]based on the valve duration threshold” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8; and 
the prior art of record does not teach “wherein the fuel amount map is configured to match a starting fuel amount to the starting air volume” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746